Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a final Office Action in response to arguments and amendments filed on 09/27/2021 for application 16/524,309, a continuation of application 15/459,372. Claims 7, 15 and 23 were cancelled by preliminary amendment, and claims 4, 12 and 20 are were cancelled via amendment. Claims 24-27 were added by amendment. Claims 1, 9 and 17 and 22 are currently amended. Claims 1-3, 5, 6, 8-11, 13, 14, 16-19, 21, 22 and 24-27 are pending and will be examined below.

Response to Arguments
Applicant’s arguments, see pgs. 11-17, filed 09/27/2021, with respect to the rejection(s) of claim(s) 1, 9 and 17 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fischer et al. (US Pub. 2018/0025042).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 9-11, 17-19 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran (US Pub. 2007/0271573) in view of Fischer et al. (US Pub. 2018/0025042).
Regarding claim 1, Chandrasekaran teaches A method of processing a database query for sets of data comprising: assigning a unique identifier from an integer space to each entity within data and creating one or more sets of first entities of a first type with each set relating the first entities to a corresponding second entity of a second different type within the data; (Fig. 4 #404, #410; Par. [0088, 145] each base event e.g. e1, e2, e3, etc. (i.e. first entity type which is an event) is associated with an attribute (i.e. second set containing different type of entity)); 
generating a representation on disk for each set of first entities, wherein each representation encompasses and is suited for a range of the unique identifiers of first entities within a corresponding set and indicates a presence of a first entity within that corresponding set (Fig. 6; Par. [0116-9] track A and track B represent a set of sub-sequences containing sets of events); and 
processing a query for the first entities associated with a second entity based on the representation for each set of first entities to retrieve the first entities satisfying the query by evaluating the query for the plurality of segments and combining results2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED SEPTEMBER 30, 2020 APPLICATION No. 16/524,309from each of the evaluated segments based on the first entities within the insert type and delete type segments (Fig. 6, 7A, 7B; Par. [0021, 24, 0116-9, 122, 128] track A and track B represent a set of sub-sequences containing sets of events which can be queried and evaluated, including inserts and deletes and can be organized by timestamp)).
Chandrasekaran does not explicitly teach 
partitioning a set of first entities represented by the unique identifiers of the first entities of the set into a plurality of segments each including the unique identifiers of one or more first entities of the set, wherein at least one segment is an insert type to indicate association and addition of the one or more first entities of the at least one segment with the set and at least one other segment is a delete type to indicate dissociation and removal of the one or more first entities of the at least one other segment from the set;
deleting one or more entities from the data and generating a global deletion set including the unique identifiers of the one or more deleted entities, wherein the global deletion set is separate from the at least one delete type segment;
or that the first entities are within the global deletion set.
However, from the same field, Fischer teaches
partitioning a set of first entities represented by the unique identifiers of the first entities of the set into a plurality of segments each including the unique identifiers of one or more first entities of the set (Fig. 4; Par. [0053-4] the product view contains a key field indicator (#406; i.e. unique identifier) containing columns (i.e. plurality of segments)), wherein at least one segment is an insert type to indicate association and addition of the one or more first entities of the at least one segment with the set and at least one other segment is a delete type to indicate dissociation and removal of the one or more first entities of the at least one other segment from the set (Fig. 4; Par. [0053-4] the product view contains columns including an is_created_token (i.e. insert) and is_deleted segment);
deleting one or more entities from the data and generating a global deletion set including the unique identifiers of the one or more deleted entities, wherein the global deletion set is separate from the at least one delete type segment; (Par. [0018, 24, 26-8, 49-51] when data producer (#106) is delta-enabled (#312), data is deleted locally and then a record of the deletion is included (i.e. generated) in the delta-calculation (i.e. global deletion set))
 first entities are within the global deletion set (Fig. 9; Par. [0063] query for deleted records in the query response is based on the delta-calculation)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the delta-enabled system into the event storage technique of Chandrasekaran. The motivation for doing so is saving development, maintenance and support compared to existing systems as explained in Fischer (Par. [0019]).
Regarding claim 2, Chandrasekaran and Fischer teach claim 1 as shown above, and Chandrasekaran further teaches The method of claim 1, wherein at least one set of first entities includes first entities associated with a specific second entity (Fig. 4 #404, #410; Par. [0088] each base event e.g. e1, e2, e3, etc. (i.e. first entity type) is associated with an attribute (i.e. specific second entity).
Regarding claim 3, Chandrasekaran and Fischer teach claim 1 as shown above, and Chandrasekaran further teaches The method of claim 1, wherein at least one set of first entities includes first entities dissociated with a specific second entity (Par. [0070-3] using the delete keyword dissociates a first event (e1) from a second event (e3; i.e. a specific second entity)).
Regarding claim 9, see at least the rejection for claim 1. Chandrasekaran further discloses a processor (Fig. 8 #804; Par. [0181] processor (#804) is used for processing information).
Regarding claim 10, see the rejection for claim 2.
Regarding claim 11, see the rejection for claim 3.
Regarding claim 17, see at least the rejection for claim 10. Chandrasekaran further discloses the computer program product comprising a computer readable storage medium having program instructions (Fig. 8 #806; Par. [0181] main memory (#806) is used for storing information and instructions)
Regarding claim 18, see the rejection for claim 10.
Regarding claim 19, see the rejection for claim 10.
Regarding claim 25, Chandrasekaran and Fischer teach claim 1 as shown above, and Chandrasekaran further teaches
The method of claim 1, wherein the first type is a type selected from a group of a person, a document, and an event, and the second different type is another type selected from that group that is different from the first type. (Fig. 4 #404, #410; Par. [0088, 145] each base event e.g. e1, e2, e3, etc. (i.e. first entity type which is an event) is associated with an attribute (i.e. second set containing different type of entity), and one of the attributes is a username attribute (i.e. associated with a person))
Regarding claim 26, see the rejection for claim 25.
Regarding claim 27, see the rejection for claim 25.

Claims 5, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran (US Pub. 2007/0271573) in view of Fischer et al. (US Pub. 2018/0025042), and further in view of Hsu et al. (US Pub. 2008/0059420).
Regarding claim 5, Chandrasekaran and Fischer do not explicitly teach The method of claim 1, wherein metadata for an entity identifier of a segment of a set of first entities is stored inline with the segment as a payload.
However, from the same field, Hsu teaches The method of claim 1, wherein metadata for an entity identifier of a segment of a set of first entities is stored inline with the segment as a payload. (Par. [0007] metadata is stored as associated posting list in a block).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the storage method of Hsu into the event storage technique of Chandrasekaran. The motivation for doing so is explained in Hsu (Par. [0014]), “The trustworthy inverted index should be relatively inexpensive with respect to the random I/Os.”
Regarding claim 13, see the rejection for claim 5.
Regarding claim 21, see the rejection for claim 5.

Claims 8, 16 and 24 are reject are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran (US Pub. 2007/0271573) in view of Fischer et al. (US Pub. 2018/0025042), and further in view of Wlaschin (US Pat. 5,790,848).
Regarding Claim 8, Chandrasekaran and Fischer do not explicitly teach The method of claim 1, wherein a set of first entities includes a multi-set containing non-unique entities with duplicate entity identifiers preserved in a physical representation of that set of first entities, and wherein the query requests the set or multi-set representation.  
However, from the same field, Wlaschin teaches The method of claim 1, wherein a set of first entities includes a multi-set containing non-unique entities with duplicate entity identifiers preserved in a physical representation of that set of first entities, and wherein the query requests the set or multi-set representation.  
 (Fig. 11; Archive physically stores old version of file, which can be accessed via user [Col. 2 Line 66 - Col. 3 Line 6]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the archiving methods of Wlaschin into the event storage technique of Chandrasekaran. The motivation for doing so would have been as explained in Wlaschin [Col. 3 lines 1-3], “The journal partition stores older versions of objects such that a user may retrieve data that has been changed.”
Regarding claim 16, see the rejection for claim 8.
Regarding claim 24, see the rejection for claim 8.

Allowable Subject Matter
Claims 6, 14 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J MITCHELL CURRAN/Examiner, Art Unit 2157            

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157